Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s Amendment, filed 01/21/2021. The drawings objection is overcome.
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed cable connector including an insulation guiding portion opens toward a predetermined direction to guide the cable to enter the insulation base in the predetermined direction, wherein the positioning wall and the piercing wall are extended from a side of the terminal body to make the piercing guiding portion and the positioning guiding portion open towards the predetermined direction, so as to allow the cable entering the insulation base to move in the predetermined direction, and wherein the insulation supporting portion provides support to the at least oneNON-FINAL16/672,238 -3-Dkt. No.: US20191008 conductive terminal to minimize a deformation of the at least one conductive terminal during a process that the outer insulating sheath is pierced by the piercing blade portion and the cable is positioned by the positioning hole, along with the remaining elements of the claim.
Rodondi does not disclose the insulated housing and contact open and positioned as required by the claim. The housing and contact of Sabo are open in opposite directions. Kramer does not disclose the base as having an insulation supporting portion as required by the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/renee s luebke/            Supervisory Patent Examiner
Art Unit 2833